SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK REPURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended: December 31, 2009. ¨ TRANSITION REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 0-13153 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Habersham Bancorp 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Habersham Bancorp Highway 441 N. P.O. Box 1980 Cornelia, Georgia30531 1 Financial Statements (a) Financial Statements Filed as a part of this report on Form 11-K is the audited financial statements of the Plan as of December 31, 2009 and 2008 and for the year ended December 31, 2009. 2 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned thereunto duly authorized. Habersham Bancorp 401(k) Plan By: Senior Vice President By: /s/ Karen Neely Name: Karen Neely Title: Senior Vice President Dated: June29, 2010 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator Habersham Bancorp 401(k) Plan Cornelia, Georgia We have audited the accompanying statements of net assets available for benefits of the Habersham Bancorp 401(k) Plan (the “Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009 and the supplemental schedule as of December 31, 2009.These financial statements and supplemental schedule are the responsibility of the Plan’s administrator.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Habersham Bancorp 401(k) Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplementary information included in the accompanying supplemental schedule is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s administrator.Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Porter Keadle Moore, LLP Atlanta, Georgia June 29, 2010 4 Habersham Bancorp 401(k) Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets: Cash $ Investments, at fair value: Pooled separate accounts Common stock of Habersham Bancorp Participant loans Total investments Net assets available for benefits $ See accompanying notes to financial statements. 5 Habersham Bancorp 401(k) Plan Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2009 Additions to net assets attributed to: Contributions: Employer $ Employee Total contributions Investment income: Interest Net increase in fair value of investments Total investment income Total additions Deductions from net assets attributed to: Benefit distributions to participants Total deductions Increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ See accompanying notes to financial statements. 6 Habersham Bancorp 401(k) Plan Notes to Financial Statements Description of the Plan General The following description of Habersham Bancorp 401(k) Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. The Plan, which commenced on July 1, 1985, is a defined contribution plan covering all eligible employees of Habersham Bancorp and subsidiaries (the “Company”).Full-time employees become eligible to participate after the attainment of 21 years of age.Enrollment in the Plan is available twice annually on January 1 and July 1.Employees are eligible for Company matching contributions immediately.The Plan is subject to certain provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Participants may contribute from 1% to 50% of their pretax earnings up to a maximum of $16,500 and an additional $5,500 catch-up contribution can be made if the participant turns the age of 50 by December 31, 2009.Rollover contributions from other qualified plans are permitted.At its discretion, the Company may make matching contributions in an amount not to exceed 100% of each participant’s first 3% of compensation contributed as elective deferrals. Effective March 30, 2009, the Company elected to temporarily cease future matching contributions to the Plan. The date at which matching contributions will be continued has not yet been determined. Vesting Participants are immediately vested in their voluntary contributions to the Plan. Participants vest in the Company’s contributions according to the following schedule: Years of Service Percentage Less than 2 0% 2 25% 3 50% 4 75% More than 4 100% Participants automatically become 100% vested upon death or disability while still an active employee of the Company. Upon termination of employment, amounts not vested will be forfeited with such forfeitures reducing the Company’s future matching contributions.No forfeitures were used to reduce the Company’s contributions during 2009.Forfeitures of $10,548 and $16,214 were available at December 31, 2009 and 2008, respectively, to reduce the Company’s future contributions. Payment of Benefits Upon retirement, a participant is entitled to receive 100% of his vested account balance in a lump-sum distribution or periodic payments over a predetermined period. Upon the death of a participant, the designated beneficiary is entitled to receive 100% of the participant’s vested account balance in a lump-sum distribution or periodic payments over a predetermined period. In addition, disabled participants are entitled to 100% of their vested account balance. Plan participants who are terminated for reasons other than retirement, death or disability are entitled to receive only the vested portion of their account. The Plan also allows for certain hardship withdrawals prior to termination of employment. 7 Habersham Bancorp 401(k) Plan Notes to Financial Statements, continued Description of the Plan, continued Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum of $50,000 or 50% of their vested account balance, whichever is less.The loans are secured by the balance in the participant’s account and bear interest at rates that range from 4.00% to 7.00%, which are commensurate with local prevailing rates as determined quarterly by the Plan administrator. Administrative Expenses Significant costs of administering the Plan are paid by the Company.These costs include legal, administrative and accounting fees. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to terminate the Plan subject to the provisions of ERISA. The participants affected by the termination will immediately become 100% vested in their accounts. Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting and present the net assets available for benefits and changes in those assets of the Plan.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein, and disclosure of contingent assets and liabilities.Accordingly, actual results may differ from those estimates. Investment Valuation The Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification Topic 820 (“ASC 820”) Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. ASC 820 applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; accordingly, the standard does not require any new fair value measurements of reported balances. ASC 820 emphasizes that fair value is a market-based measurement, not an entity-specific measurement. Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. As a basis for considering market participant assumptions in fair value measurements, ASC 820 establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entity’s own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). The Plan’s investments are stated at fair value. The Company’s stock trades on the OTC exchange, and the value of Habersham Bancorp stock is based on a quoted market price. Investments in pooled separate accounts are valued at fair value based on quoted market prices of the underlying fund assets, net of investment management fees. Participant loans are stated at cost, which approximates fair value. The Plan provides for investments in various investment securities, which are exposed to various risks such as interest rate, credit and overall market volatility risks. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will 8 Habersham Bancorp 401(k) Plan Notes to Financial Statements, continued Summary of Significant Accounting Policies, continued occur in the near term and that such changes could materially affect the amounts reported in the statements of net assets available for benefits. The net gain/(loss) from investment activity includes realized and unrealized gains and losses from investment activity as well as earnings on investments. Unrealized gains/(losses) are calculated as the difference between the current value of securities as of the end of the plan year and either the current value at the end of the preceding year or the actual cost if such investments were purchased during the current year. Realized gains or losses on sales of investments are calculated as the difference between sales proceeds and the current value of investments at the beginning of the year or the actual cost if such investments were purchased during the year. Earnings on investments include interest on the pooled separate accounts. Securities transactions are recorded on the trade date. Dividend income is recorded on the ex-dividend date. Recent Accounting Pronouncements As of December 31, 2009, the Plan adopted FASB updated guidance regarding fair value measurement of investments in certain entities that calculate net asset value per share (or its equivalent). This update applies to investments that do not have a readily determinable fair value and are held by an entity that is required to report investment assets at fair value. This update creates a practical expedient to measure the fair value of such investments on the basis of the net asset value per share (or its equivalent) and requires disclosures by major category of the investments about the attributes of the investments, such as the nature of any restrictions on the investor’s ability to redeem its investments a the measurement date, any unfunded commitments, and the investment strategies of the investees. The adoption of this update did not have a material impact on the Plan’s financial statements. In January 2010, the FASB issued updated guidance to improve disclosures regarding fair value measurements. This update requires entities to 1) disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 and to describe the reasons for the transfers and 2) present separately information about purchases, sales, issuances and settlements in the roll forward of changes in Level 3 financial instruments. The update requires fair value disclosures by class of assets and liabilities rather than by major category or line item in the statement of financial position. Disclosures regarding the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring measurements for assets and liabilities in Level 2 and Level 3 are also required. For all portions of the update except the gross presentation of activity in the Level 3 roll forward, this standard is effective for interim an annual reporting periods beginning after December 15, 2009. For the gross presentation of activity in the Level 3 roll forward, this guidance is effective for fiscal years beginning after December 15, 2010. As this guidance is only disclosure related, it will not have a material impact on the Plan’s financial statements. 9 Habersham Bancorp 401(k) Plan Notes to Financial Statements, continued Investments The following table represents investments at December 31, 2009 and 2008: Pooled separate accounts: JH Lifecycle 2045 $ JH Lifecycle 2040 JH Lifecycle 2035 JH Lifecycle 2030 JH Lifecycle 2025 JH Lifecycle 2020 JH Lifecycle 2015 JH Lifecycle 2010 JH Lifestyle Retirement - JH Lifestyle Aggressive JH Lifestyle Growth JH Lifestyle Balanced JH Lifestyle Moderate JH Lifestyle Conservative JH DFA Emerging Markets Value - JH Bridgeway Ultra-Small Co JH Royce Opportunity JH Small Cap Value Index Mid Cap Stock Fund JH Energy JH DFA International Value JH American Funds EuroPacific - EuroPacific Growth Fund - International Value Fund JH Oppenheimer Global JH Dreyfus Prem Structure Mid - JH Dreyfus Structured Mid Cap - JH Templeton World JH Jennison Growth JH T. Rowe Price Blue Chip - Blue Chip Growth Fund - JH Legg Mason Value - JH BlackRock Large Value Small Cap Opportunities Fund JH RiverSource Mid Cap Value JH Mutual Discovery JH Mutual Beacon JH Davis New York Venture 10 Habersham Bancorp 401(k) Plan Notes to Financial Statements, continued Investments, continued Pooled separate accounts, continued JH UBS U.S. Large Cap Equity - JH American Funds Inv Co Am - JH American Funds Wash Mutual JH PIMCO All Asset JH UBS Global Allocation - JH LM Partners Glb High Yield JH John Hancock Strategic Inc JH PIMCO Global Bond JH PIMCO Total Return JH PIMCO Real Return JH Stable Val MFS Utilities Domini Social Equity The Growth Fund of America American Century Vista T.Rowe Price Sci & Tech All Cap Value Fund - Optimized All Cap Fund Investment Company of America - BlackRock Global Allocation - Columbia Value & Restructuring - DFA U.S. Small Cap Fund - Total Bond Market Fund - 500 Index Fund - Large Cap Fund - Intl Small Cap Fund - Total pooled separate accounts Common Stock of Habersham Bancorp Participant loans Total investments $ 11 Habersham Bancorp 401(k) Plan Notes to Financial Statements, continued Investments, continued During 2009, the Plan’s investments (including investments bought, sold, and held during the year) increased in fair value by $995,417 as detailed below: Net change in investments at fair value as determined by quoted market price: Pooled separate accounts $ Common Stock of Habersham Bancorp ) Net change in fair value $ Single investments representing more than 5% of the Plan’s net assets as of December 31, 2009 and/or 2008, are separately identified. Pooled separate accounts: JH Lifecycle 2025 $ JH Lifecycle 2020 JH Lifestyle Moderate JH Lifestyle Conservative Tax Status The Plan received a determination letter for the prototype plan upon which it is modeled dated November 19, 2001, in which the Internal Revenue Service (IRS) stated that the Plan as then designed was in compliance with the applicable requirements of the Internal Revenue Code (IRC).Although the Plan has been amended since receiving the determination letter, the Plan administrator and the Plan’s tax counsel believe that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRS.Therefore, no provision for income taxes has been included in the Plan’s financial statements. Party-In-Interest Transactions Members of management of the Plan sponsor are participants in the Plan; however, there are no transactions with these individuals other than their participation in the Plan. The participants in the Plan direct the investment of their accounts. During the course of the year, the Plan enters into certain party-in-interest transactions with the Company.The Company, as the Plan sponsor, may declare cash dividends on its common stock on a quarterly basis throughout the year.In 2009, the Plan did not receive cash dividends on its investment in the Company’s stock. Additionally, the Company may provide a discretionary contribution to the Plan’s participants.No discretionary contribution was made for the 2009 or 2008 plan year.The Plan purchased 11,412 shares and sold 36 shares of the Company’s common stock during the year ended December 31, 2009.Shares held by the Plan at December 31, 2009 and 2008 had a market value of $55,681 and $148,660, respectively. 12 Habersham Bancorp 401(k) Plan Notes to Financial Statements, continued Distributions Approved and Processed But Not Yet Paid As of December 31, 2009, there were no distributions which had been approved and processed but not paid out. Fair Value Measurements The Company utilizes fair value measurements to record fair value adjustments to certain assets and to determine fair value disclosures. Fair Value Hierarchy The Company groups assets fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value.These levels are: Level 1 – Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2 – Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 – Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market. These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability.Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2009 and 2008. Pooled separate accounts:The fair values of participation units held in pooled separate accounts are based on their net asset values, as reported by the managers of the pooled separate accounts and as supported by the unit prices of actual purchase and sale transactions occurring as of or close to the financial statement date. Common Stock of Habersham Bancorp:The common stock of Habersham Bancorp is traded on the Over-the-Counter Bulletin Board under the symbol HABC. Participant loans:Valued at amortized cost, which approximates fair value. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 13 Habersham Bancorp 401(k) Plan Notes to Financial Statements, continued Fair Value Measurements, continued The following tables sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2009 and 2008: Assets at Fair Value as of December 31, 2009 Level 1 Level 2 Level 3 Total Pooled separate accounts $ - - Common stock of Habersham Bancorp - - Participant loans - - Total assets at fair value $ - Assets at Fair Value as of December 31, 2008 Level 1 Level 2 Level 3 Total Pooled separate accounts $ - - Common stock of Habersham Bancorp - - Participant loans - - Total assets at fair value $ - Level 3 Gains and Losses The table below sets forth a summary of changes in the fair value of the Plan’s level 3 assets for the year ended December 31, 2009. Participant Loans Balance, beginning of year $ New loans Repayments ) Balance, end of year $ 14 Habersham Bancorp 401(k) Plan Schedule H, Line 4i – Schedule of Assets Held for Investment Purposes December 31, 2009 EIN:58-1563 (a) (b) Identity of issuers, borrower, lessor or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Cost (e) Current Value Pooled separate accounts: JH Lifecycle 2045 pooled separate account sub-account units N/A JH Lifecycle 2040 pooled separate account sub-account units N/A JH Lifecycle 2035 pooled separate account sub-account units N/A JH Lifecycle 2030 pooled separate account sub-account units N/A JH Lifecycle 2025 pooled separate account sub-account units N/A JH Lifecycle 2020 pooled separate account sub-account units N/A JH Lifecycle 2015 pooled separate account sub-account units N/A JH Lifecycle 2010 pooled separate account sub-account units N/A JH Lifestyle Aggressive pooled separate account sub-account units N/A JH Lifestyle Growth pooled separate account sub-account units N/A JH Lifestyle Balanced pooled separate account sub-account units N/A JH Lifestyle Moderate pooled separate account sub-account units N/A JH Lifestyle Conservative pooled separate account sub-account units N/A JH Bridgeway Ultra-Small Co pooled separate account sub-account units N/A JH Royce Opportunity pooled separate account sub-account units N/A JH Small Cap Value Index 99 pooled separate account sub-account units N/A Mid Cap Stock Fund pooled separate account sub-account units N/A JH Energy 74 pooled separate account sub-account units N/A JH DFA International Value pooled separate account sub-account units N/A EuroPacific Growth Fund pooled separate account sub-account units N/A International Value Fund 81 pooled separate account sub-account units N/A JH Oppenheimer Global pooled separate account sub-account units N/A JH Dreyfus Structured Mid Cap pooled separate account sub-account units N/A JH Templeton World pooled separate account sub-account units N/A JH Jennison Growth 88 pooled separate account sub-account units N/A Blue Chip Growth Fund pooled separate account sub-account units N/A JH BlackRock Large Value pooled separate account sub-account units N/A Small Cap Opportunities Fund pooled separate account sub-account units N/A JH RiverSource Mid Cap Value pooled separate account sub-account units N/A JH Mutual Discovery pooled separate account sub-account units N/A JH Mutual Beacon pooled separate account sub-account units N/A 15 HABERSHAM BANCORP 401(k) PLAN Schedule H, Line 4i – Schedule of Assets Held for Investment Purposes December 31, 2009 EIN:58-1563 (a) (b) Identity of issuers, borrower, lessor or similar party (c) Description of investment, including maturity date, rate of interest, collateral, par or maturity value (d) Cost (e) Current Value Pooled separate accounts: JH Davis New York Venture pooled separate account sub-account units N/A JH American Funds Wash Mutual pooled separate account sub-account units N/A JH PIMCO All Asset pooled separate account sub-account units N/A JH LM Partners Glb High Yield pooled separate account sub-account units N/A JH John Hancock Strategic Inc pooled separate account sub-account units N/A JH PIMCO Global Bond pooled separate account sub-account units N/A JH PIMCO Total Return pooled separate account sub-account units N/A JH PIMCO Real Return pooled separate account sub-account units N/A JH Stable Val pooled separate account sub-account units N/A MFS Utilities pooled separate account sub-account units N/A Domini Social Equity 76 pooled separate account sub-account units N/A The Growth Fund of America pooled separate account sub-account units N/A American Century Vista 94 pooled separate account sub-account units N/A T.Rowe Price Sci & Tech 25 pooled separate account sub-account units N/A Optimized All Cap Fund pooled separate account sub-account units N/A Investment Company of America 18 pooled separate account sub-account units N/A BlackRock Global Allocation pooled separate account sub-account units N/A Columbia Value & Restructuring 30 pooled separate account sub-account units N/A DFA U.S. Small Cap Fund pooled separate account sub-account units N/A Total Bond Market Fund pooled separate account sub-account units N/A 500 Index Fund 9 pooled separate account sub-account units N/A Large Cap Fund pooled separate account sub-account units N/A * Common Stock of Habersham Bancorp N/A Participant loans Interest rates ranging from 4.00% to 7.00% with maturities through April 2018 - * - Habersham Bancorp is a party-in-interest to the Plan. N/A – Value is not applicable due to investment being participant directed 16
